Citation Nr: 0023217	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for a right shoulder 
condition.

Entitlement to service connection for a left shoulder 
condition.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and from May 1978 to December 1978.  He also had service in 
the New York Army National Guard (NYANG), including a period 
of active duty for training in August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that determined the 
veteran had not submitted well-grounded claims for service 
connection for right and left shoulder conditions.





FINDINGS OF FACT

1.  The veteran underwent a service department medical 
examination for retention in the NYANG in January 1990 and he 
was found qualified for retention.

2.  Service documents shows that the veteran was seen for 
right and left shoulder problems during a period of active 
duty for training in August 1990, and that a medical officer 
concluded that the veteran had a right shoulder condition 
prior to entry into service that was aggravated by active 
service.


CONCLUSION OF LAW

The claims for service connection for right and left shoulder 
conditions are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24) (West 1991).

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for right and left shoulder 
conditions; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service department medical records show that the veteran 
underwent a medical examination for retention in the NYANG in 
January 1990.  A history of arthritis of both shoulders was 
noted and he was found qualified for retention in service.  
Service documents show that he was seen for right and left 
shoulder problems during a period of active duty for training 
in August 1990 and that he was found to have had a right 
shoulder condition that preexisted his entry on active duty 
for training in August 1990 and that was aggravated by this 
service.  The medical evidence shows that the veteran 
currently has right and left shoulder conditions.

Since the veteran was found qualified for retention for the 
NYANG in January 1990 and no disorders of the right and left 
shoulder were found other than by history, service documents 
show that he was seen for right and left shoulder problems 
during a period of active duty for training in August 1990, 
and the medical evidence shows the presence of current right 
and left shoulder problems, the Board finds that the veteran 
has submitted evidence showing a reasonable possibility for 
the grant of service connection for right and left shoulder 
conditions and that his claims for service connection for 
such conditions are plausible.  Hence, these claims are well 
grounded.  38 U.S.C.A. § 5107(a).



ORDER


The claims for service connection for right and left shoulder 
conditions are well grounded.  To this extent only, the 
appeal is granted.



REMAND

Because the claims for service connection for right and left 
shoulder conditions are well grounded, VA has the duty to 
assist the veteran in the development of facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a).

The medical evidence does not show treatment for right or 
left shoulder problems since the veteran's period of active 
duty for training in August 1990.  A report of the veteran's 
VA medical examination in March 1997 shows a history of right 
and left shoulder problems since the late 1980's, including 
surgery of the left shoulder.  The reports of his treatment 
for shoulder problems in the late 1980's are not of record.  
At a hearing before the undersigned in January 2000, the 
veteran testified to the effect that he was treated at the 
Convenient Medical Care in the early 1990's and at VA medical 
facilities in Albany and Glen Falls, New York, in the late 
1990's for shoulder problems.  The medical reports of this 
treatment are not in the record.  The reports of his 
treatment for shoulder problems in the late 1980's and 1990's 
are relevant to the claims being considered in this appeal, 
and these medical reports should be obtained.  Murphy, 1 Vet. 
App. 78.

Where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether or not the veteran's current condition is in any 
way related to the condition treated in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right and left knee 
conditions since the late 1980's.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  After the above development, the 
veteran should be scheduled for a VA 
compensation examination to determine the 
nature and extent of his right and left 
shoulder conditions and to obtain an 
opinion as to the etiology of these 
conditions, including whether or not 
these conditions began or increased 
during active duty for training in August 
1990.  The examiner should include an 
opinion as to the severity of the right 
and left shoulder conditions, including 
any functional impairment caused by pain, 
flare-ups or repeated use of the joint 
over a period of time.  The examiner 
should give fully reasoned opinions as to 
the etiology of the right and left 
shoulder conditions, and if these 
conditions are determined to have 
preexisted the veteran's active duty for 
training in August 1990, opinions as to 
whether it is at least as likely as not 
that these conditions increased in 
severity during this period of active 
duty for training.  If the conditions are 
determined to have preexisted the 
veteran's active duty for training in 
August 1990 and increased in severity 
during this service, the examiner should 
express opinions as to whether the 
increase in severity was due to the 
natural progress of the conditions or to 
the rigors of service.  The examiner 
should support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the physician and 
reviewed prior to the examination.

3.  Thereafter, the RO should review the 
claims.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
his and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



